MEMORANDUM ***
Salvador Pulido-Geronimo, his wife Lucila Pulido and their two children, all natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s decision denying cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we review de novo claims of due process violations in removal proceedings, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We dismiss in part and deny in part the petition for review.
The BIA acted within its discretion in denying Petitioners’ motion to reopen on the ground that Petitioners did not show they were prejudiced by their former counsel’s failure to present unspecified evidence at their merits hearing, see Iturribarria, 321 F.3d at 901, or by their notary’s advice to file an asylum application in the first place, see Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004) (“Removal proceedings do not become constitutionally unfair simply because they are precipitated in part by a [representative’s] *27advice ... or because the illegal alien might believe that he could avoid detection until eligible for another form of relief.”)
Petitioners contend the IJ denied them a fair hearing by not advising them to submit more evidence in support of their applications for cancellation of removal. Contrary to Petitioners’ contentions, the proceedings were not “so fundamentally unfair that [they were] prevented from reasonably presenting [their] case.” Colmenar, 210 F.3d at 971 (citation omitted). Moreover, Petitioners have not demonstrated prejudice. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.